Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 9, 10, 12-15, 17 and 20 of the claimed invention are rejected because they embody a judicial exception, i.e. abstract idea, which is not integrated into a practical application and does not include additional elements that amount to significantly more than the judicial exception. 
STEP 1:
	The claims are directed to method/process which is one of the four statutory categories of statutory subject matter. 
STEP 2A - Prong 1:
The claims recite a judicial exception, i.e. abstract idea because one or more of the method steps can be performed by mental process(es), i.e., thinking that can be performed in the human mind assisted by pen and paper if necessary.  
Claim 1 recites:

acquiring source data and time data related to generation of the source data;
clustering the source data based on the time data to generate a cluster;
generating a profile of a user based on the cluster; and
generating region of interest (ROD data based on the profile of the user, wherein the ROI data includes information of a geographic region of interest, location information of the user, and the profile of the user labeled with the time data.
The claim limitation “generating a profile of the user based on the cluster” can be performed in the human mind. 
STEP 2A – Prong 2:
The claim does not recite additional elements that integrate the judicial exception into a practical application.  A generic computing device (learned artificial neural network model) is simply linked to a particular technological environment or field of use, for example a method of profiling a user.  Clearly, the use of a generic computing device does not improve the technological field because the function(s) of the computer is/are not integrated into the method step(s).  Still further, the additional elements do not improve the operation of the generic computer per se.        
According to the considerations of Prong 2, it is concluded that a draftsman can simply append a generic computing device (learned artificial neural network model) to the claimed method steps.  
STEP 2B:
The additional elements, individually or in combination do not amount to significantly more than the judicial exception, i.e. the additional elements such as, features, limitations, steps, do not contribute to a patentable inventive concept.  The inventive concept is well-known in the 
The claim elements, including the abstract idea, considered individually or in combination do not result in a new or improved method for determining a user profile.   
Claim 2 recites:
The method of claim 1, further comprising: performing the generating the profile of the user as being an output of a learned artificial neural network model, wherein an input to the artificial neural network model is a feature value extracted from the cluster.
The above does not correct the deficiencies of claim 1.
Claim 3 recites:
The method of claim 1, further comprising: acquiring the location information of the user and the source data of an event, wherein the event includes any of receiving a message, taking a picture using a terminal of the user, or staying in one place for a predetermined time or more, and wherein the cluster includes the location information of the user and the source data of the event.
The above does not correct the deficiencies of claim 1.
Claim 4 recites:
The method of claim 3, further comprising: including the source data of the event in a temporary point data corresponding to the location information of the user based on a visit history of the user associated with the location information of the user, wherein the cluster is associated with the temporary point data.
The above does not correct the deficiencies of claim 1.
Claim 6 recites:

The above does not correct the deficiencies of claim 1.
Claim 9 recites:
The method of claim 1, wherein the ROI data includes region data indicating a predetermined region including the location information of the user.
The above does not correct the deficiencies of claim 1.
Claim 10 recites:
The method of claim 9, wherein the region data includes a latitude, a longitude, and range for indicating the predetermined region.
The above does not correct the deficiencies of claim 1.
Claim 12 recites:
An apparatus for user profiling, comprising: a memory; a display; and a processor operatively coupled to the memory and the display, wherein the processor is configured to: acquire source data and time data related to generation of the source data; cluster the source data based on the time data to generate a cluster; generate a profile of a user based on the cluster; and generate region of interest (ROD) data based on the profile of the user, wherein the ROI data includes information of a geographic region of interest, location information of the user, and the profile of the user labeled with the time data.
Claim 12 is rejected on the same basis as claim 1.
Claim 13 recites:

The above does not correct the deficiencies of claim 12. 
Claim 14 recites:
The apparatus of claim 12, wherein the processor is further configured to: 
acquire the location information of the user and the source data of an event, wherein the event includes any of receiving a message, taking a picture using the apparatus, or staying in one place for a predetermined time or more, and wherein the cluster includes the location information of the user and the source data of the event.
The above does not correct the deficiencies of claim 12.
Claim 15 recites:
The apparatus of claim 14, wherein the processor is further configured to: include the source data of the event in a temporary point data corresponding to the location information of the user based on a visit history of the user associated with the location information of the user, 
wherein the cluster is associated with the temporary point data.
The above does not correct the deficiencies of claim 12.
Claim 17 recites:
The apparatus of claim 14, wherein the processor is further configured to: acquire labeling data for generating the ROI data based on the profile of the user, wherein the labeling data is associated with a type of data of the event or the time data.
The above does not correct the deficiencies of claim 12.
Claim 20 recites:

The above does not correct the deficiencies of claim 12.

Allowable Subject Matter
Claims 5, 7, 11, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims subject to overcoming the rejections under 35 U.S.C. 101.
5. The method of claim 4, further comprising:
generating the temporary point data related to the location information of the user and including the source data of the event in the temporary point data, when the visit history of the user does not exist.
7. The method of claim 6, further comprising: 
storing a temporary point data related to the location information of the user, when the labeling data is not acquired, wherein the ROI data is generated when the labeling data is acquired.
11. The method of claim 6, wherein the labeling data is acquired as an output of a trained neural network model, wherein input of the trained neural network model is a feature value extracted from the cluster, wherein the feature value is keyword information included in the profile of the user.
16. The apparatus of claim 15, wherein the processor is further configured to: generate the temporary point data related to the location information of the user and including the source data of the event in the temporary point data, when the visit history of the user does not exist.
18. The apparatus of claim 17, wherein the processor is further configured to: 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “generating region of interest (ROI) data based on the profile of the user, wherein the ROI data includes information of a geographic region of interest.”  Claim 8 recites “performing the generating the ROI data when ROI data related with the location information of the user or the time data does not exist.”  Clearly, claim 8 contradicts claim 1. 
Claim 19 recites wherein the processor is further configured to: perform the generate the ROI data when ROI data related with the location information of the user or the time data does not exist. Claim 19 is rejected on the same basis as claim 8. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimer (US 2019/0034832) in view of Hartlaub (US 2016/013 2934) in view of Pizzi (US 2017/0011463) in view of Phanse (US 10,402,455) in view of Lee (US 2017/0069122 and further in view of Dotan-Cohen (US 2018/0083908) hereafter, Pub ‘908.     
Regarding claim 1, Reimer discloses:
acquiring source data and time data related to generation of the source data;
Reimer [0081] To keep database 114 up to date, website host 112 may monitor one or more (possibly a very large number of) broadcast sources (e.g., radio stations) and/or other sponsors. Further, based on the monitoring database 114 may record the date, time of day, event sponsor (e.g., broadcast source), and/or the event occurrence (e.g., the segment being broadcast)

clustering the source data based on the time data to generate a cluster;
	Reimer [0081] To keep database 114 up to date, website host 112 may monitor one or more (possibly a very large number of) broadcast sources (e.g., radio stations) and/or other sponsors. Further, based on the monitoring database 114 may record the date, time of day, event sponsor (e.g., broadcast source), and/or the event occurrence (e.g., the segment being broadcast). In an embodiment, the various broadcast sources may be monitored by human monitors, associated with website host 112 and/or database 114, that enter the data about the broadcast segment into database 114. In an embodiment, the broadcast source (e.g., a radio station) or other 

generating a profile of a user based on the cluster; 
Reimer discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hartlaub discloses:
	Hartlaub [0008] Some embodiments of a marketing platform include a memory, processor, communications module, event aggregation module, a campaign engine, a distribution engine, an evaluation engine, and/or a device tracking engine. Other embodiments may include additional or fewer components. The communications module can be configured to receive event data regarding usage of one or more mobile devices. The event aggregation module may be configured to aggregate the event data received via the communications module and generate one or more user profiles based on the event data data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reimer to obtain above limitation based on the teachings of Hartlaub for the purpose of receiving event data regarding usage of one or more mobile devices.  

generating region of interest (ROI) data based on the profile of the user, 
Reimer discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pizzi discloses:
	Pizzi [0072] Profile user interface 800, as referred to in FIG. 8G, can also include other options, such as an option 820 for requesting that UCEP analyze and generate investor specific ROIs based on, for example, one or more types of profile information. For example, if option 820 is selected (e.g., by a mouse), UCEP is configured to generate a UCEP ROI. The UCEP generated ROI is, in one or more embodiments, based on a particular fund (e.g., XYZ real estate fund) and one or more of the investor's profile characteristics. For example, UCEP can generate an ROI for investor X based on investor X being identified (via his/her profile) as having an investor type of high-value investors even if that fund only issues general ROIs (i.e., irrespective of the investor type, etc.). UCEP generated ROIs are useful to an investor, at least because they can remove opacity and confusion around computing the actual ROI for a specific investor in the fund.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reimer to obtain above limitation based on the teachings of Pizzi for the purpose of analyzing and generating investor-specific ROIs based on, for example, one or more types of profile information.  

wherein the ROI data includes information of a geographic region of interest, 
Reimer discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Phanse discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reimer to obtain above limitation based on the teachings of Phanse for the purpose of determining the nearest set of locations of interest to the user.  

location information of the user, 
Reimer discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Lee discloses:
	Lee [0088] Referring to FIGS. 3 and 4, in operation S410, the provider 313 may provide an augmented reality associated with a camera image acquired from a user terminal by providing space information corresponding to the camera image to the user terminal based on the camera image. For example, the provider 313 may set an ROI based on a current location of the user terminal, may verify a target object, for example, a road, a facility, etc., included in the camera image by matching the ROI and the camera image, and may provide space information associated with the target object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reimer to obtain above limitation based on the teachings of Lee for the purpose of determining the current location of the user.  


Reimer discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pub ‘908 discloses:
	PUB ‘908 [0070] As another example, a routine model engine 240 determines that an outlier dataset used to train an alternative user routine model is comprised of interaction data associated with a particular period of time (e.g. weekdays/weekends, summer/winter, specific weekends every month, etc.). In this example, an alternative routine-related profile generated using routine-related inferences determined using this alternative user routine model may be identified using an alternative profile label designating the particular period of time.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reimer to obtain above limitation based on the teachings of Pub ‘908 for the purpose of identifying the profile label with the particular period of time.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Reimer, Hartlaub, Pizzi, Phanse, Lee and ‘Pub 908 and further in view of Guilaume (US 2019/0253515). 
Regarding claim 2, the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee and ‘Pub 908  discloses the elements of the claimed invention as noted but does not disclose performing the generating the profile of the user as being an output of a learned artificial neural network model, wherein an input to the artificial neural network model is a feature value extracted from the cluster.  However, Guilaume discloses:
	Guilaume [0262] The best option may depend on the type and complexity of the required analysis and transformation of the sensor data. In some examples, a neural network may be used 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee and ‘Pub 908  to obtain above limitation based on the teachings of Guilaume for the purpose of determining the profile entry from the sensor data.   

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Reimer, Hartlaub, Pizzi, Phanse, Lee and ‘Pub 908 and further in view of Kosche (US 2008/0177756) 
Regarding claim 3, the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee and ‘Pub 908  discloses:

acquiring the location information of the user 
	Lee [0088]

and the source data of an event,
	Reimer [0081]

wherein the event includes any of receiving a message, taking a picture using a terminal of the user, or staying in one place for a predetermined time or more,

	Kosche [0379] A software event agent 2855 may tag the message with additional local extended address information (i.e., local in the context of machine 2411) when the message is received, in some embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee and ‘Pub 908  to obtain above limitation based on the teachings of Kosche  for the purpose of tagging the message with additional local extended address information. 

wherein the cluster includes the location information of the user 
	Reimer [0022]

and the source data of the event.
	Reimer abstract

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Reimer, Hartlaub, Pizzi, Phanse, Lee, ‘Pub 908 and Kosche and further in view of Reed (US 2020/0004763).  
Regarding claim 4, the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee, ‘Pub 908 and Kosche discloses the elements of the claime dinvnbetion as noted but does not disclose including the source data of the event in a temporary point data corresponding to the location information 
	Reed [0020] After the temporary marker/geo-fenced area is generated (911), end users in the location bounded by the temporary event’s geo-fenced area may be able to create and post media content to the event's media feed as shown in (917). At the event's expiration (915), the temporary maker and geo-fenced area may be removed from the app's GPS or other geo-location systems map, including all media posted to the event's recent media feed as shown in (919).
based on a visit history of the user associated with the location information of the user,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee, ‘Pub 908 and Kosche to obtain above limitation based on the teachings of Reed for the purpose of creating a geo-fence area such that users may be able to create and post media content to the event's media feed.   

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Reimer, Hartlaub, Pizzi, Phanse, Lee, ‘Pub 908 and Kosche and further in view of Aimone (US 2014/0347265).         
Regarding claim 6, the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee, ‘Pub 908 and Kosche discloses the elements of the claimed invention as noted but does not disclose acquiring labeling data for generating the ROI data based on the profile of the user, 
wherein the labeling data is associated with a type of data of the event or the time data.  However, Aimone discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee, ‘Pub 908 and Kosche to obtain above limitation based on the teachings of Aimone for the purpose of associating the location with a category of location.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee and Pub ‘908
Regarding claim 9, the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee and Pub ‘908 discloses wherein the ROI data includes region data indicating a predetermined region 
event's media feed.   
Phanse col 18, lines 25-35, According to at least one embodiment, if a user misses all the current results and reaches a place where the search query is calculated again and does not display any search results, the results of the last ROI which had search locations in the last ROI would be displayed to the user because this last ROI would be the nearest set of locations of interest from the current location and helpful to the user.
	Regarding claim 10, Official Notice is taken that wherein the region data includes a latitude, a longitude, and range for indicating the predetermined region is well-known and expected in the art for the purpose of designating position. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimer in view of Hartlaub in view of Pizzi in view of Phanse in view of Lee and further in view of Dotan-Cohen, hereafter, Pub ‘908.     
Regarding claim 12, Reimer discloses:
a memory;
Reimer Fig 2 
a display; 
Reimer [0093]
a processor operatively coupled to the memory and the display, wherein the processor is configured to: 
Reimer Fig 2
acquire source data and time data related to generation of the source data;
Reimer [0081] To keep database 114 up to date, website host 112 may monitor one or more (possibly a very large number of) broadcast sources (e.g., radio stations) and/or other sponsors. Further, based on the monitoring database 113 may record the date, time of day, event sponsor (e.g., broadcast source), and/or the event occurrence (e.g., the segment being broadcast)

cluster the source data based on the time data to generate a cluster;
	Reimer [0081] To keep database 114 up to date, website host 112 may monitor one or more (possibly a very large number of) broadcast sources (e.g., radio stations) and/or other sponsors. Further, based on the monitoring database 114 may record the date, time of day, event sponsor (e.g., broadcast source), and/or the event occurrence (e.g., the segment being broadcast). 

generate a profile of a user based on the cluster; 
Reimer discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hartlaub discloses:
	Hartlaub [0008] Some embodiments of a marketing platform include a memory, processor, communications module, event aggregation module, a campaign engine, a distribution engine, an evaluation engine, and/or a device tracking engine. Other embodiments may include additional or fewer components. The communications module can be configured to receive event data regarding usage of one or more mobile devices. The event aggregation module may be configured to aggregate the event data received via the communications module and generate one or more user profiles based on the event data.


generate region of interest (ROI) data based on the profile of the user, 
Reimer discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pizzi discloses:
	Pizzi [0072] Profile user interface 800, as referred to in FIG. 8G, can also include other options, such as an option 820 for requesting that UCEP analyze and generate investor specific ROIs based on, for example, one or more types of profile information. For example, if option 820 is selected (e.g., by a mouse), UCEP is configured to generate a UCEP ROI.  The UCEP generated ROI is, in one or more embodiments, based on a particular fund (e.g., XYZ real estate fund) and one or more of the investor's profile characteristics. For example, UCEP can generate an ROI for investor X based on investor X being identified (via his/her profile) as having an investor type of high-value investors even if that fund only issues general ROIs (i.e., irrespective of the investor type, etc.). UCEP generated ROIs are useful to an investor, at least because they can remove opacity and confusion around computing the actual ROI for a specific investor in the fund.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reimer to obtain above limitation based on the teachings of Pizzi for the purpose of analyzing and generating investor-specific ROIs based on, for example, one or more types of profile information.  


Reimer discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Phanse discloses:
	Phanse col 18, lines 25-35, According to at least one embodiment, if a user misses all the current results and reaches a place where the search query is calculated again and does not display any search results, the results of the last ROI which had search locations in the last ROI would be displayed to the user because this last ROI would be the nearest set of locations of interest from the current location and helpful to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reimer to obtain above limitation based on the teachings of Phanse for the purpose of determining the nearest set of locations of interest to the user.  

location information of the user, 
Reimer discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Lee discloses:
	Lee [0088] Referring to FIGS. 3 and 4, in operation S410, the provider 313 may provide an augmented reality associated with a camera image acquired from a user terminal by providing space information corresponding to the camera image to the user terminal based on the camera image. For example, the provider 313 may set an ROI based on a current location of the user terminal, may verify a target object, for example, a road, a facility, etc., included in the camera image by matching the ROI and the camera image, and may provide space information associated with the target object.


the profile of the user labeled with the time data.
Reimer discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pub ‘908 discloses:
	PUB ‘908 [0070] As another example, a routine model engine 240 determines that an outlier dataset used to train an alternative user routine model is comprised of interaction data associated with a particular period of time (e.g. weekdays/weekends, summer/winter, specific weekends every month, etc.). In this example, an alternative routine-related profile generated using routine-related inferences determined using this alternative user routine model may be identified using an alternative profile label designating the particular period of time.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reimer to obtain above limitation based on the teachings of Pub ‘908 for the purpose of identifying the profile label with the particular period of time.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Reimer, Hartlaub, Pizzi, Phanse, Lee and ‘Pub 908 and further in view of Guilaume.
Regarding claim 13, the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee and ‘Pub 908  discloses the elements of the claimed invention as noted but does not disclose wherein the processor is further configured to: perform the generate the profile of the user as being an output 
.  However, Guilaume discloses:
	Guilaume [0262] The best option may depend on the type and complexity of the required analysis and transformation of the sensor data. In some examples, a neural network may be used for the complete deduction from sensor data to profile entry, meaning that the sensor data is the input of the neural network, and the profile entry is the output of the neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee and ‘Pub 908  to obtain above limitation based on the teachings of Guilaume for the purpose of determining the profile entry from the sensor data.   

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Reimer, Hartlaub, Pizzi, Phanse, Lee and ‘Pub 908 and further in view of Kosche.
Regarding claim 14, the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee and ‘Pub 908  discloses:
acquire the location information of the user 
	Lee [0088]
and the source data of an event,
	Reimer [0081]
wherein the event includes any of receiving a message, taking a picture using a terminal of the user, or staying in one place for a predetermined time or more,

	Kosche [0379] A software event agent 2855 may tag the message with additional local extended address information (i.e., local in the context of machine 2411) when the message is received, in some embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee and ‘Pub 908  to obtain above limitation based on the teachings of Kosche  for the purpose of tagging the message with additional local extended address information. 

wherein the cluster includes the location information of the user 
	Reimer [0022]

and the source data of the event.
	Reimer abstract

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Reimer, Hartlaub, Pizzi, Phanse, Lee, ‘Pub 908 and Kosche and further in view of Reed (US 2020/0004763).  
Regarding claim 15, the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee, ‘Pub 908 and Kosche discloses the elements of the claimed invention as noted but does not disclose include  the source data of the event in a temporary point data corresponding to the location information 
	Reed [0020] After the temporary marker/geo-fenced area is generated (911), end users in the loation bounded by the temporary event’s geo-fenced area may be able to create and post media content to the event's media feed as shown in (917). At the event's expiration (915), the temporary maker and geo-fenced area may be removed from the app's GPS or other geo-location systems map, including all media posted to the event's recent media feed as shown in (919).
based on a visit history of the user associated with the location information of the user,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee, ‘Pub 908 and Kosche to obtain above limitation based on the teachings of Reed for the purpose of creating a geo-fence area such that users may be able to create and post media content to the event's media feed.   

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Reimer, Hartlaub, Pizzi, Phanse, Lee, ‘Pub 908 and Kosche and further in view of Aimone (US 2014/0347265).         
Regarding claim 17, the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee, ‘Pub 908 and Kosche discloses the elements of the claimed invention as noted but does not disclose acquire  labeling data for generating the ROI data based on the profile of the user, 
wherein the labeling data is associated with a type of data of the event or the time data.  However, Aimone discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee, ‘Pub 908 and Kosche to obtain above limitation based on the teachings of Aimone for the purpose of associating the location with a category of location.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee and Pub ‘908
Regarding claim 20, the combination of Reimer, Hartlaub, Pizzi, Phanse, Lee and Pub ‘908 discloses wherein the ROI data includes region data indicating a predetermined region 
event's media feed.   
Phanse col 18, lines 25-35, According to at least one embodiment, if a user misses all the current results and reaches a place where the search query is calculated again and does not display any search results, the results of the last ROI which had search locations in the last ROI would be displayed to the user because this last ROI would be the nearest set of locations of interest from the current location and helpful to the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161